          Case 2:20-bk-21022-BR                  Doc 411 Filed 06/18/21 Entered 06/18/21 11:38:29                                        Desc
                                                  Main Document    Page 1 of 32

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
SMILEY WANG-EKVALL, LLP
Lei Lei Wang Ekvall, State Bar No. 163047
lekvall@swelawfirm.com
Philip E. Strok, State Bar No. 169296
pstrok@swelawfirm.com
Timothy W. Evanston, State Bar No. 319342
tevanston@swelawfirm.com
3200 Park Center Drive, Suite 250
Costa Mesa, California 92626
Telephone: 714 445-1000
Facsimile: 714 445-1002

      Debtor(s) appearing without an attorney
      Attorney for: Elissa D. Miller, Chapter 7 Trustee

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                               DIVISION

 In re:                                                                      CASE NO.: 2:20-bk-21022-BR
GIRARDI KEESE,                                                               CHAPTER: 7



                                                                                        NOTICE OF OPPORTUNITY TO
                                                                                      REQUEST A HEARING ON MOTION

                                                                                                      [LBR 9013-1(o)]


                                                                                          [No hearing unless requested in writing]
                                                              Debtor(s).

TO THE U.S. TRUSTEE AND ALL PARTIES ENTITLED TO NOTICE, PLEASE TAKE NOTICE THAT:

                Elissa D. Miller, the Chapter 7 Trustee for the bankruptcy estate of Girardi Keese
1. Movant(s) ____________________________________________________________________________________,
                                                    Motion for Order Authorizing Chapter 7 Trustee to: (A) Operate the
   filed a motion or application (Motion) entitled _________________________________________________________
   Business of the Debtor on a Limited Basis Pursuant to 11 U.S.C. § 721; and (B) Maintain Current Status of Any
   _____________________________________________________________________________________________.
    1HZO\'LVFRYHUHG7UXVW$FFRXQWV
2. Movant(s) is requesting that the court grant the Motion without a hearing as provided for in LBR 9013-1(o), unless a
   party in interest timely files and serves a written opposition to the Motion and requests a hearing.

3. The Motion is based upon the legal and factual grounds set forth in the Motion. (Check appropriate box below):
          The full Motion is attached to this notice; or
          The full Motion was filed with the court as docket entry # _____, and a detailed description of the relief sought is
          attached to this notice.

4. DEADLINE FOR FILING AND SERVING OPPOSITION PAPERS AND REQUEST FOR A HEARING: Pursuant to
   LBR 9013-1(o), any party who opposes the Motion may request a hearing on the Motion. The deadline to file and serve
   a written opposition and request for a hearing is 14 days after the date of service of this notice, plus 3 additional days if
   you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).


          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1               F 9013-1.2.OPPORTUNITY.HEARING.NOTICE
       Case 2:20-bk-21022-BR                    Doc 411 Filed 06/18/21 Entered 06/18/21 11:38:29                                        Desc
                                                 Main Document    Page 2 of 32

    a. If you timely file and serve a written opposition and request for a hearing, movant will file and serve a notice of
       hearing at least 14 days in advance of the hearing. [LBR 9013-1(o)(4)]

    b. If you fail to comply with this deadline:

        (1) Movant will file a declaration to indicate: (1) the Motion was properly served, (2) the response period elapsed,
            and (3) no party filed and served a written opposition and request for a hearing within 14 days after the date
            of service of the notice [LBR 9013-1(o)(3)];
        (2) Movant will lodge an order that the court may use to grant the Motion; and
        (3) The court may treat your failure as a waiver of your right to oppose the Motion and may grant the Motion
            without further hearing and notice. [LBR 9013-1(h)]




                                                                      Respectfully submitted,



Date: 06/18/2021                                                      /s/ Philip E. Strok                                                .
                                                                      Signature of Movant or attorney for Movant

                                                                      Philip E. Strok                                                    .
                                                                      Printed name of Movant or attorney for Movant




         This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2               F 9013-1.2.OPPORTUNITY.HEARING.NOTICE
Case 2:20-bk-21022-BR   Doc 411 Filed 06/18/21 Entered 06/18/21 11:38:29   Desc
                         Main Document    Page 3 of 32




                        MOTION
                                                                 Case 2:20-bk-21022-BR   Doc 411
                                                                                             410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                 11:22:56     Desc
                                                                                          Main Document    Page 4
                                                                                                                1 of 32
                                                                                                                     27



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      MOTION FOR ORDER AUTHORIZING
                                                                  14                                            CHAPTER 7 TRUSTEE TO:

                                                                  15                                             (A) OPERATE THE BUSINESS OF THE
                                                                                                                 DEBTOR ON A LIMITED BASIS
                                                                  16                                             PURSUANT TO 11 U.S.C. § 721; AND

                                                                  17                                             (B) MAINTAIN CURRENT STATUS OF
                                                                                                                 ANY NEWLY DISCOVERED TRUST
                                                                  18                                             ACCOUNTS

                                                                  19                                             MEMORANDUM OF POINTS AND
                                                                                                                 AUTHORITIES; DECLARATION OF
                                                                  20                                             ELISSA D. MILLER IN SUPPORT

                                                                  21                                             [No hearing required pursuant to Local
                                                                                                                 Bankruptcy Rule 9013-1(o)]
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2870860.4                                 1                                MOTION
                                                                 Case 2:20-bk-21022-BR             Doc 411
                                                                                                       410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                           11:22:56                                      Desc
                                                                                                    Main Document    Page 5
                                                                                                                          2 of 32
                                                                                                                               27



                                                                   1                                                TABLE OF CONTENTS
                                                                                                                                                                                                  Page
                                                                   2

                                                                   3 I.        INTRODUCTION .................................................................................................... 2

                                                                   4 II.       FACTUAL BACKGROUND ..................................................................................... 3

                                                                   5           A.       The Debtor's Bankruptcy Case..................................................................... 3

                                                                   6           B.       The Debtor's Cases ...................................................................................... 4

                                                                   7           C.       The Debtor's Bank Accounts ........................................................................ 4

                                                                   8           E.       The Debtor's Record System ....................................................................... 5

                                                                   9           F.       The Trustee's Prior Operating Motions and Second Cash Collateral
                                                                                        Motion .......................................................................................................... 5
                                                                  10
                                                                       III.    LIMITED OPERATING RELIEF REQUESTED ....................................................... 7
                                                                  11
                                                                               A.       The Requested Relief Regarding the Resolved Cases ................................ 7
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                               B.       The Requested Relief Regarding the Terminated Cases ............................. 8
                               Costa Mesa, California 92626




                                                                  13
                                                                               C.       Additional Requested Relief Regarding the Trustee's Limited
                                                                  14                    Operations .................................................................................................... 8
                                                                  15           D.       The Requested Relief Regarding the Debtor's Legal Fees and Costs ....... 10
                                                                  16 IV.       LIMITED TRUST ACCOUNT MAINTENANCE RELIEF REQUESTED ................ 10
                                                                  17 V.        MEMORANDUM OF POINTS AND AUTHORITIES ............................................. 11
                                                                  18 VI.       CONCLUSION ...................................................................................................... 12
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2870860.4                                                       i                                                        MOTION
                                                                 Case 2:20-bk-21022-BR                Doc 411
                                                                                                          410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                              11:22:56                                 Desc
                                                                                                       Main Document    Page 6
                                                                                                                             3 of 32
                                                                                                                                  27



                                                                   1                                                TABLE OF AUTHORITIES

                                                                   2                                                                                                                            Page

                                                                   3
                                                                        CASES
                                                                   4
                                                                        In re Nakhuda,
                                                                   5           2015 WL 873566 (B.A.P. 9th Cir. 2015) ................................................................ 11

                                                                   6

                                                                   7 STATUTES

                                                                   8 11 U.S.C. § 303(g) ............................................................................................................. 3

                                                                   9 11 U.S.C. § 363 ................................................................................................................. 6

                                                                  10 11 U.S.C. § 721 ....................................................................................................... 2, 6, 11

                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 RULES
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Fed. R. Bankr. P. 1007(k) .................................................................................................. 4

                                                                  14 Fed. R. Bankr. P. 4001(b) .................................................................................................. 6

                                                                  15

                                                                  16 TREATISES

                                                                  17 6 Collier on Bankruptcy ¶ 721.01 (Alan N. Resnick & Henry J. Sommer eds., 16th
                                                                            ed. 2012) ............................................................................................................... 11
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                        2870860.4                                                       ii                                                   MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56            Desc
                                                                                              Main Document    Page 7
                                                                                                                    4 of 32
                                                                                                                         27



                                                                   1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                   2           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate (the

                                                                   3 "Estate") of Girardi Keese (the "Debtor"), submits this Motion for Order Authorizing

                                                                   4 Chapter 7 Trustee to: (A) Operate the Business of the Debtor on a Limited Basis

                                                                   5 Pursuant to 11 U.S.C. § 721; and (B) Maintain Current Status of any Newly Discovered

                                                                   6 Trust Accounts (the "Motion"). In support of the Motion, the Trustee submits the following

                                                                   7 memorandum of points and authorities and the attached declaration of Elissa D. Miller.

                                                                   8

                                                                   9 I.        INTRODUCTION

                                                                  10           The Court should grant the Motion as the requested relief is necessary, narrowly
                                                                  11 tailored and in the best interest of the Estate, its creditors and the Debtor's clients. The
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Trustee has made extraordinary progress since the Trustee's prior motions requesting
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 authority to operate the business of the Debtor on a limited basis were granted. With

                                                                  14 authority to operate, the Trustee has been able to successfully transition a significant

                                                                  15 number of the Debtor's cases, resulting in the protection of both clients and the Debtor's

                                                                  16 interests in its legal fees and costs. Similarly, the Trustee has safeguarded the Debtor's

                                                                  17 rights to attorneys' fees and costs in certain of the Debtor's former cases by filing notices

                                                                  18 of lien. In addition, the Trustee has disbursed funds owed to clients as certain cases are

                                                                  19 resolved. In short, operation of the Debtor's business on a limited basis has allowed the

                                                                  20 Trustee to enhance the value of the Estate and ensure that clients remain protected.

                                                                  21           The Court previously authorized the Trustee to operate the Debtor on a limited

                                                                  22 basis through July 13, 2021. That date is fast approaching, and more work remains to be

                                                                  23 done. The Trustee is not seeking to expand her authority but, rather, to continue the

                                                                  24 authority previously granted by the Court and recognized as essential to administer the

                                                                  25 Estate. The continuation of the Trustee's authority is critical and any interruption to the

                                                                  26 Trustee's limited authority to operate will upend the Trustee's progress and prejudice

                                                                  27 interested parties. Authority to operate on a limited basis will enable the Trustee to

                                                                  28 preserve and enhance the value of the Estate, protect the Debtor's clients, and continue


                                                                       2870860.4                                      2                                       MOTION
                                                                 Case 2:20-bk-21022-BR          Doc 411
                                                                                                    410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                        11:22:56                     Desc
                                                                                                 Main Document    Page 8
                                                                                                                       5 of 32
                                                                                                                            27



                                                                   1 the Trustee's progress in administering the Estate. For these reasons, the Motion should

                                                                   2 be granted.

                                                                   3

                                                                   4 II.       FACTUAL BACKGROUND

                                                                   5           A.      The Debtor's Bankruptcy Case

                                                                   6           The Debtor was once a thriving law firm based in Los Angeles, California. On

                                                                   7 December 18, 2020 (the "Petition Date"), petitioning creditors Jill O'Callahan, as

                                                                   8 successor in interest to James O'Callahan, Robert M. Keese, John Abassian, Erika

                                                                   9 Saldana, Virginia Antonio, and Kimberly Archie (collectively, the "Petitioning Creditors")

                                                                  10 filed an involuntary chapter 7 bankruptcy petition against the Debtor.1 Prior to the

                                                                  11 Petition Date, the Debtor practiced in the areas of personal injury, defective products,
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 sexual abuse, toxic torts, business law, employment law, and aviation law.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           On December 24, 2020, the Petitioning Creditors filed a Motion for Appointment of
                                                                  14 Interim Trustee Pursuant to 11 U.S.C. § 303(g) [Docket No. 12]. The Court entered an

                                                                  15 order granting the motion on January 5, 2021 [Docket No. 45]. On January 6, 2021, the

                                                                  16 Trustee was appointed as the interim trustee [Docket No. 50].

                                                                  17           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court
                                                                  18 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                  19 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                  20 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                  21 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On

                                                                  22 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor

                                                                  23 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the

                                                                  24 Debtor's case [Docket No. 71].

                                                                  25

                                                                  26

                                                                  27       1
                                                                                The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition against Thomas
                                                                       Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-21020-BR (the "Thomas Girardi
                                                                  28   Bankruptcy Case").



                                                                       2870860.4                                             3                                             MOTION
                                                                 Case 2:20-bk-21022-BR         Doc 411
                                                                                                   410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                       11:22:56                   Desc
                                                                                                Main Document    Page 9
                                                                                                                      6 of 32
                                                                                                                           27



                                                                   1           On February 5, 2021, the Trustee filed her Motion for Order (1) Extending and/or

                                                                   2 Establishing Deadline to File Schedules and Statement of Financial Affairs; and (2)

                                                                   3 Authorizing Chapter 7 Trustee to Prepare and File Schedules and Statement of Financial

                                                                   4 Affairs Pursuant to Federal Rule of Bankruptcy Procedure 1007(k) [Docket No. 164] (the

                                                                   5 "Schedules Motion"). On February 24, 2021, the Court entered an order granting the

                                                                   6 Schedules Motion [Docket No. 220]. The Trustee's current deadline to file the schedules

                                                                   7 and statement of financial affairs on behalf of the Debtor is August 24, 2021.

                                                                   8           B.     The Debtor's Cases

                                                                   9           As of the Petition Date, the Debtor was counsel of record in a significant number of

                                                                  10 cases which were undertaken on a contingency basis. These cases were at varying

                                                                  11 stages. Among the cases are those that have settled or where settlement is imminent,
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 and those that have been reduced to judgment (collectively, the "Resolved Cases").
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 There are also cases where clients of the Debtor have terminated or will terminate their

                                                                  14 relationship and have engaged or will engage substitute counsel (collectively, the

                                                                  15 "Terminated Cases").

                                                                  16           C.     The Debtor's Bank Accounts

                                                                  17           The Trustee previously determined that, in addition to deposit and operating
                                                                  18 accounts, the Debtor maintained accounts at the following banks2:

                                                                  19           (1)    Citizens Business Bank – blocked minor accounts, IOLTA (State Bar Trust

                                                                  20 Accounts) and a trust account for the benefit of four clients;

                                                                  21           (2)    Torrey Pines Bank – blocked minors accounts; and

                                                                  22           (3)    Citibank – a blocked settlement account.

                                                                  23           These IOLTA, blocked and other trust accounts are collectively referred to as the

                                                                  24 "Existing Trust Accounts." The Trustee continues to investigate whether other bank

                                                                  25 accounts exist. See Declaration of Elissa D. Miller.

                                                                  26
                                                                           2
                                                                               The Debtor also maintained small IOLTA accounts at Nano Bank, Wells Fargo Bank and U.S.
                                                                  27 Bank. Each of those accounts were closed, either by the bank upon learning of the case or at the request
                                                                       of the Trustee because the bank would not change the signatory. The funds are separately identified and
                                                                  28 have been placed in a segregated account under the Trustee's control.


                                                                       2870860.4                                           4                                           MOTION
                                                                 Case 2:20-bk-21022-BR         Doc 411
                                                                                                   410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                       11:22:56          Desc
                                                                                               Main
                                                                                                MainDocument
                                                                                                     Document Page
                                                                                                                 Page10
                                                                                                                      7 of
                                                                                                                         of27
                                                                                                                            32



                                                                   1           D.     The Debtor's Law Offices

                                                                   2           For over 20 years, the Debtor operated out of two buildings located in Los

                                                                   3 Angeles, California. One building is located at 1122 Wilshire Boulevard, Los Angeles,

                                                                   4 California ("Building 1"), and the other is located at 1126 Wilshire Boulevard, Los

                                                                   5 Angeles, California ("Building 2"). The buildings are linked through hallways allowing for

                                                                   6 interior access between the buildings, even though the buildings are separately owned by

                                                                   7 non-Debtor parties.

                                                                   8           The Estate continued to occupy both Building 1 and Building 2 post-bankruptcy.

                                                                   9 Each of the buildings housed attorneys and staff and included storage and other space to

                                                                  10 support the Debtor's practice. Building 1 was recently sold and the Trustee has vacated

                                                                  11 the premises, disposed of over 7 truckfuls of waste, and moved the majority of its
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 remaining contents to Building 2. Building 2 is currently listed for sale and provides only
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 a temporary storage solution for the Trustee.

                                                                  14           E.     The Debtor's Record System

                                                                  15           Prior to the Petition Date, the Debtor stored and maintained its case files in
                                                                  16 physical and electronic record systems. However, the electronic files may not be a

                                                                  17 duplicate of the physical files, and vice versa. The digital records were stored on two

                                                                  18 different programs depending on the type of case. For mass tort litigation cases, the

                                                                  19 Debtor stored its records and files in a proprietary electronic program. For all other cases

                                                                  20 and general office files, the Debtor stored its records and files in an electronic program

                                                                  21 called iManage. Finally, cost ledgers and other related records were maintained in

                                                                  22 another program called Sage Accounting Software. The Trustee has relied on former

                                                                  23 employees of the Debtor in order to navigate the Debtor's complicated file and record

                                                                  24 system more efficiently. See Declaration of Elissa D. Miller.

                                                                  25           F.     The Trustee's Prior Operating Motions and Second Cash Collateral

                                                                  26                  Motion

                                                                  27           On February 2, 2021, the Trustee filed a Motion for Order Authorizing Chapter 7

                                                                  28 Trustee to Operate the Business of the Debtor on a Limited Basis Pursuant to 11 U.S.C.


                                                                       2870860.4                                      5                                         MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56           Desc
                                                                                             Main
                                                                                              MainDocument
                                                                                                   Document Page
                                                                                                               Page11
                                                                                                                    8 of
                                                                                                                       of27
                                                                                                                          32



                                                                   1 § 721 and Maintain Current Status of Certain Trust Accounts and for Other Relief [Docket

                                                                   2 No. 156] (the "First Operating Motion"). On March 2, 2021, the Court entered an order

                                                                   3 granting the First Operating Motion [Docket No. 235], authorizing the Trustee operate the

                                                                   4 business of the Debtor for a period of six months starting from the date of the Trustee's

                                                                   5 appointment on January 13, 2021. Thus, the Trustee has authority to operate the

                                                                   6 business of the Debtor through July 13, 2021. The order, a copy of which is attached as

                                                                   7 Exhibit "1," also granted certain relief related to the Existing Trust Accounts.

                                                                   8           On February 10, 2021, the Trustee filed a Motion for Order Authorizing Chapter 7

                                                                   9 Trustee to Operate the Business of the Debtor on a Limited Basis Pursuant to 11 U.S.C.

                                                                  10 § 721 Pursuant to Cash Collateral Stipulation and Budget and to Retain and Pay Debtor's

                                                                  11 Former Employees as Independent Contractors in Accordance Therewith [Docket No.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 180] (the "Second Operating Motion"). The Trustee filed the Second Operating Motion
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 concurrently with an Application for Order Setting Hearing on Shortened Notice. On

                                                                  14 February 16, 2021, the Court entered an order granting the Second Operating Motion

                                                                  15 through July 13, 2021 [Docket No. 194]. A copy of the order granting the Second

                                                                  16 Operating Motion is attached as Exhibit "2."

                                                                  17           On March 30, 2021, the Trustee filed the Chapter 7 Trustee's Second Motion for

                                                                  18 Order Approving Stipulations for Use of Cash Collateral and Authorizing Use of Cash

                                                                  19 Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of Bankruptcy Procedure

                                                                  20 4001(b) ("Second Cash Collateral Motion") [Docket No. 287]. On April 14, 2021, the

                                                                  21 Court entered an interim order granting the Second Cash Collateral Motion [Docket No.

                                                                  22 307]. On May 7, 2021, the Court entered a final order granting the Second Cash

                                                                  23 Collateral Motion [Docket No. 329]. Currently, the Trustee has authority to use cash

                                                                  24 collateral through and including June 30, 2021. The Trustee anticipates filing in the near

                                                                  25 future a third motion for authority to use cash collateral to fund the necessary expenses

                                                                  26 of the Debtor's limited operations.

                                                                  27

                                                                  28


                                                                       2870860.4                                    6                                      MOTION
                                                                 Case 2:20-bk-21022-BR          Doc 411
                                                                                                    410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                        11:22:56                       Desc
                                                                                                Main
                                                                                                 MainDocument
                                                                                                      Document Page
                                                                                                                  Page12
                                                                                                                       9 of
                                                                                                                          of27
                                                                                                                             32



                                                                   1 III.       LIMITED OPERATING RELIEF REQUESTED

                                                                   2            As noted above, the Court has entered orders authorizing the Trustee to operate

                                                                   3 the business of the Debtor on a limited basis through July 13, 2021. The Trustee seeks

                                                                   4 authority to continue operating the business of the Debtor on a limited basis for an

                                                                   5 additional six months – through January 13, 2022 - without prejudice to the Trustee's

                                                                   6 right to request additional or continuing authority to operate. The Trustee is seeking

                                                                   7 authority to operate the business of the Debtor consistent with the scope previously

                                                                   8 granted by the Court as detailed below.

                                                                   9            A.     The Requested Relief Regarding the Resolved Cases

                                                                  10            With respect to the Resolved Cases, the Trustee seeks authority to take all
                                                                  11 reasonable actions and execute all documents necessary to issue to clients their agreed-
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 upon portion of funds remitted to the Debtor and/or Trustee related to the Resolved
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Cases. This authorization would include, without limitation, authority for the Trustee to

                                                                  14 continue to:

                                                                  15            (1)    Accept and negotiate funds and/or payments made to the Debtor and/or
                                                                  16 Trustee on behalf of a client(s);

                                                                  17            (2)    Negotiate and pay any liens (e.g. medical liens, attorney's liens, etc.)
                                                                  18 required to effectuate the release of funds and/or payments;3

                                                                  19            (3)    Issue to a client(s) the agreed-upon portion of any funds and/or payments

                                                                  20 made to the Debtor and/or Trustee on behalf of a client(s) consistent with applicable

                                                                  21 agreements;

                                                                  22            (4)    In the Trustee's sole discretion and upon the Trustee's confirmation of

                                                                  23 proper amounts, issue to co-counsel and/or referral attorneys the agreed-upon portion of

                                                                  24 attorney fees and costs consistent with applicable agreements;

                                                                  25

                                                                  26

                                                                  27        3
                                                                                The Trustee is not seeking authorization to pay liens against property of the Debtor's Estate, only
                                                                       those liens specific to the Resolved Cases at issue such as medical liens and only after receiving and
                                                                  28   reviewing proper documentation as to the lien holder and the amount of the lien.



                                                                       2870860.4                                              7                                             MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56              Desc
                                                                                             Main Document     Page 13
                                                                                                                    10 of 32
                                                                                                                          27



                                                                   1           (5)    Take any other reasonable actions and execute all documents necessary to

                                                                   2 effectuate the issuance of funds and/or payments to the Debtor's client(s); and

                                                                   3           (6)    Hold in the Estate the funds remaining after payment to the client(s), co-

                                                                   4 counsel and/or referral attorneys which would include the Debtor's fees and costs

                                                                   5 consistent with applicable agreements.

                                                                   6           B.     The Requested Relief Regarding the Terminated Cases

                                                                   7           With respect to the Terminated Cases, the Trustee seeks authority to take all

                                                                   8 reasonable actions and execute all documents necessary to protect the client's interest in

                                                                   9 having files transitioned to the client and preserve the Estate's interest in legal fees and

                                                                  10 costs to which the Estate is entitled. This authorization would include, without limitation,

                                                                  11 authority for the Trustee to continue to:
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           (1)    Upon request, transfer files to the client(s), or new counsel upon
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 appropriate proof of engagement;

                                                                  14           (2)    Execute any documents reasonably necessary to effectuate a substitution

                                                                  15 of attorney or disassociation of counsel;

                                                                  16           (3)    Employ file clerks or IT personnel, as independent contractors, to facilitate

                                                                  17 the transfer of client files to the client(s) or successor counsel;

                                                                  18           (4)    Maintain appropriate insurance, including liability insurance;

                                                                  19           (5)    Take any other reasonable actions and execute all documents necessary to

                                                                  20 effectuate the orderly transition of client files; and

                                                                  21           (6)    Take all reasonable actions to protect and preserve the legal fees and costs

                                                                  22 to which the Estate is entitled including, without limitation, the filing of notices of lien for

                                                                  23 legal fees and costs.

                                                                  24           C.     Additional Requested Relief Regarding the Trustee's Limited

                                                                  25                  Operations

                                                                  26           As detailed above, the Debtor stored its files physically (in Building 1 and Building

                                                                  27 2) and also electronically. Since the Court's prior authorization to retain and employ

                                                                  28 certain former employees of the Debtor as independent contractors, the Trustee has


                                                                       2870860.4                                       8                                        MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56           Desc
                                                                                             Main Document     Page 14
                                                                                                                    11 of 32
                                                                                                                          27



                                                                   1 relied on their knowledge of the Debtor's record and file system in order to locate files

                                                                   2 more expeditiously. The former employees' assistance has had a positive impact on the

                                                                   3 Trustee's administration of the Estate, as their involvement has made it easier to navigate

                                                                   4 the Debtor's operations and finances, and has helped the Trustee transition case files of

                                                                   5 former clients for their protection. Moreover, these former employees have been

                                                                   6 invaluable to the Trustee's efforts to vacate Building 1 and relocate to Building 2. The

                                                                   7 Trustee also anticipates that she will need to vacate Building 2 in the near future.

                                                                   8           In order to continue to access records, the Trustee needs to be able to pay those

                                                                   9 costs associated with operating Building 2. The Trustee also needs to be able to pay

                                                                  10 insurance and bond fees so that the former employees can safely access Building 2 (and

                                                                  11 consequently access the books and records), and to limit any exposure to the Estate.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           More specifically, the Trustee seeks:
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           (1)   Authority to pay the utilities, internet, and other necessary systems and

                                                                  14 liability and contents insurance so that the Trustee and her team can access Building 2,

                                                                  15 the servers, and the internet to: (1) transition files, physical and electronic, to successor

                                                                  16 counsel, co-counsel, and/or clients; (2) access information to prepare and file the

                                                                  17 bankruptcy schedules and statement of financial affairs; and (3) preserve and access

                                                                  18 information and files in order to protect and/or monetize the Estate's rights to costs and

                                                                  19 fees owing to the Debtor for services rendered and costs advanced pre-petition;

                                                                  20           (2)   Authority to retain and pay certain former employees of the Debtor, as

                                                                  21 independent contractors on an hourly basis, to assist the Trustee with the limited

                                                                  22 operations described in this Motion; and

                                                                  23           (3)   Authority to pay such other necessary costs to assist with the Trustee's

                                                                  24 limited operations described in this Motion and to vacate Building 2 when it becomes

                                                                  25 necessary.

                                                                  26           The Trustee seeks authority to pay former employees and other operating

                                                                  27 expenses from unencumbered funds in the Estate or pursuant to Court order authorizing

                                                                  28 the Trustee to use cash collateral for such purposes.


                                                                       2870860.4                                       9                                    MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56           Desc
                                                                                             Main Document     Page 15
                                                                                                                    12 of 32
                                                                                                                          27



                                                                   1           D.    The Requested Relief Regarding the Debtor's Legal Fees and Costs

                                                                   2           As requested in the First Operating Motion, the Trustee also seeks authority to file

                                                                   3 notices of lien for legal fees and costs of the Debtor in cases where the Debtor was

                                                                   4 counsel of record should she deem it necessary in her sole and absolute discretion.

                                                                   5

                                                                   6 IV.       LIMITED TRUST ACCOUNT MAINTENANCE RELIEF REQUESTED

                                                                   7           Should the Trustee's investigation reveal any newly discovered IOLTA, minors

                                                                   8 blocked, settlement blocked or other trust bank accounts beyond the Existing Trust

                                                                   9 Accounts, the Trustee requests authority to allow such accounts to remain at the current

                                                                  10 banks provided that such bank is an approved depository and subject to confirmation by

                                                                  11 the United States Trustee's Office that such bank is appropriately collateralized.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           With respect to any newly discovered minors blocked accounts, the Debtor has no
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 interest in the funds, although they are under the Debtor's Tax ID Number. The Debtor's

                                                                  14 only obligation is to sign a release upon proof that the beneficiary is 18 years old. The

                                                                  15 Trustee is requesting authority to delegate that function to the bank so that the Estate has

                                                                  16 no obligation whatsoever with respect to these accounts. See Declaration of Elissa D.

                                                                  17 Miller. In fact, the accounts are a liability because they are interest bearing, and the

                                                                  18 Debtor has to report the income, notwithstanding the income runs with the account to the

                                                                  19 minor. As the Estate has no property interest in these accounts, the Trustee contends

                                                                  20 that if the bank takes over the authority, the Estate should not bear the obligation of

                                                                  21 having to post a bond for the funds in these minors accounts.

                                                                  22           With respect to any newly discovered IOLTA, settlement blocked and/or other trust

                                                                  23 bank accounts, the Trustee seeks an order authorizing the Trustee to designate the

                                                                  24 Trustee as the sole signatory and directing the banks where the accounts are held to

                                                                  25 comply with the Trustee's change of signatory requests. The Trustee will ensure that the

                                                                  26 amount of her bond is not only sufficient to cover the amounts in her account but also the

                                                                  27 amounts in the IOLTA accounts and all other accounts wherever maintained. See

                                                                  28 Declaration of Elissa D. Miller.


                                                                       2870860.4                                     10                                     MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56           Desc
                                                                                             Main Document     Page 16
                                                                                                                    13 of 32
                                                                                                                          27



                                                                   1 V.        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2           Under 11 U.S.C. § 721, "[t]he court may authorize the trustee to operate the

                                                                   3 business of the debtor for a limited period, if such operation is in the best interest of the

                                                                   4 estate and consistent with the orderly liquidation of the estate." See also In re Nakhuda,

                                                                   5 2015 WL 873566 at *2 (B.A.P. 9th Cir. 2015) citing 11 U.S.C. § 721 and 6 Collier on

                                                                   6 Bankruptcy ¶ 721.01 (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2012).

                                                                   7           Authorizing the Trustee to operate the business of the Debtor on a limited basis is

                                                                   8 in the best interest of the Estate and promotes an orderly liquidation. See Declaration of

                                                                   9 Elissa D. Miller. The relief requested as to the Resolved Cases will allow the Debtor's

                                                                  10 clients to continue to receive funds to which they are entitled without significant delay.

                                                                  11 Moreover, disbursement of client funds will allow the Trustee to preserve and set aside
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 legal fees and costs owed to the Debtor. The Trustee's request for continued authority to
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 file notices of lien in certain of the Debtor's cases similarly preserves the Debtor's legal

                                                                  14 fees and costs. With respect to the relief requested regarding the Terminated Cases, the

                                                                  15 Trustee's continued authority to transition client files and sign substitutions of attorney not

                                                                  16 only promotes the orderly transition of the Terminated Cases—it also protects the

                                                                  17 Debtor's former clients.

                                                                  18           The Trustee's requests are not extraordinary and have been previously granted by

                                                                  19 the Court. The Trustee is not seeking authority to do anything that the Court has not

                                                                  20 previously approved. Moreover, the Trustee's requests are necessary. The Trustee is

                                                                  21 currently in the process of preparing the Debtor's schedules and statement of financial

                                                                  22 affairs, which are due on August 24, 2021. The Trustee is also still continuing to

                                                                  23 transition the Debtor's cases, and it appears that there are additional cases in which the

                                                                  24 Trustee can assert a right to legal fees and costs. If the Trustee is not authorized to

                                                                  25 operate the business of the Debtor for the limited purposes described herein, the Trustee

                                                                  26 will be unable to successfully transition cases over to new counsel, prejudicing clients.

                                                                  27 The Trustee may also be unable to complete the schedules and statement of financial

                                                                  28 affairs. The Estate may be further prejudiced if the Trustee is unable to assert claims for


                                                                       2870860.4                                     11                                      MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56          Desc
                                                                                             Main Document     Page 17
                                                                                                                    14 of 32
                                                                                                                          27



                                                                   1 legal fees and costs by losing access to case files and cost ledgers. By operating the

                                                                   2 Debtor, the Trustee has made significant strides in preserving the Estate. The Motion

                                                                   3 only serves to continue this progress. In sum, continued operation of the Debtor's

                                                                   4 business is necessary for the Trustee to continue to maximize value of the Estate,

                                                                   5 administer the Estate, and protect the Debtor's former clients.

                                                                   6

                                                                   7 VI.       CONCLUSION

                                                                   8           For the foregoing reasons, the Trustee respectfully requests that the Court enter

                                                                   9 an order:

                                                                  10           1.    Granting the Motion;

                                                                  11           2.    Authorizing the Trustee to operate the business of the Debtor on a limited
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 basis as detailed in the Motion for a period of six months from July 13, 2021 - through
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 January 13, 2022 - without prejudice to the Trustee's right to request additional or

                                                                  14 continuing authority to operate;

                                                                  15           3.    Authorizing any newly discovered IOLTA, minors blocked, settlement

                                                                  16 blocked and/or other trust bank accounts to remain open at the current banks where the

                                                                  17 accounts are held, subject to the conditions set forth herein;

                                                                  18           4.    Authorizing the Trustee to be the sole signatory on any newly discovered

                                                                  19 IOLTA, settlement blocked and/or other trust bank accounts, and any other account

                                                                  20 where the bank requires a Court order to change the signatory and directing the banks to

                                                                  21 comply with the Trustee's change of signatory requests;

                                                                  22           5.    Authorizing the Trustee to delegate the authority for the release of funds in

                                                                  23 any newly discovered minors blocked accounts to the banks where the accounts are held

                                                                  24 and excusing the Trustee from posting a bond for the funds held in such minors blocked

                                                                  25 accounts, or alternatively, authorizing the Trustee to sign off on the liquidation of the

                                                                  26 account upon receipt of proper documentation from the beneficiary; and

                                                                  27

                                                                  28


                                                                       2870860.4                                    12                                      MOTION
                                                                 Case 2:20-bk-21022-BR     Doc 411
                                                                                               410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                   11:22:56           Desc
                                                                                           Main Document     Page 18
                                                                                                                  15 of 32
                                                                                                                        27



                                                                   1           6.   For such other relief as the Court deems just and proper.

                                                                   2

                                                                   3 DATED: June 18, 2021                   Respectfully submitted,

                                                                   4                                        SMILEY WANG-EKVALL, LLP
                                                                   5

                                                                   6
                                                                                                            By:
                                                                   7                                              PHILIP E. STROK
                                                                                                                  Attorneys for Elissa D. Miller, Chapter 7
                                                                   8                                              Trustee
                                                                   9

                                                                  10

                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2870860.4                                  13                                      MOTION
                                                                 Case 2:20-bk-21022-BR        Doc 411
                                                                                                  410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                      11:22:56           Desc
                                                                                              Main Document     Page 19
                                                                                                                     16 of 32
                                                                                                                           27



                                                                   1                              DECLARATION OF ELISSA D. MILLER

                                                                   2           I, Elissa D. Miller, declare as follows:

                                                                   3           1.     I am the duly appointed chapter 7 trustee for the bankruptcy estate of

                                                                   4 Girardi Keese. I am also a partner at the law firm SulmeyerKupetz, a Professional

                                                                   5 Corporation. I know each of the following facts to be true of my own personal knowledge,

                                                                   6 except as otherwise stated and, if called as a witness, I could and would competently

                                                                   7 testify with respect thereto. I make this declaration in support of the Motion for Order

                                                                   8 Authorizing Chapter 7 Trustee To: (A) Operate the Business of the Debtor on a Limited

                                                                   9 Basis Pursuant to 11 U.S.C. § 721; and (B) Maintain Current Status of Any Newly

                                                                  10 Discovered Trust Accounts (the "Motion"). Unless otherwise defined in this declaration,

                                                                  11 all terms defined in the Motion are incorporated herein by this reference.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           2.     As of the Petition Date, the Debtor was counsel of record in a significant
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 number of cases which were undertaken on a contingency basis. These cases were at

                                                                  14 varying stages. I previously caused the First Operating Motion to be filed so that I could

                                                                  15 deal with these cases and with various bank accounts [Docket No. 156]. On March 2,

                                                                  16 2021, the Court entered an order granting the First Operating Motion. A true and correct

                                                                  17 copy of the order granting the First Operating Motion is attached as Exhibit "1."

                                                                  18           3.     When I first visited the Debtor's offices, I learned that the Debtor maintained

                                                                  19 its case files physically and electronically. I am informed that the electronic files may not

                                                                  20 be a duplicate of the physical files and vice versa. Regarding the digital records, they

                                                                  21 were maintained on two different programs depending on the type of cases. The Debtor

                                                                  22 used a proprietary electronic program for its mass tort litigation cases. However, for all

                                                                  23 other cases and general office files, the Debtor stored these records in an electronic

                                                                  24 program known as iManage. The Debtor's cost ledgers and other related records were

                                                                  25 maintained in another program called Sage Accounting Software.

                                                                  26           4.     Because the Debtor's records were stored in a complicated fashion and

                                                                  27 were not easy to locate, I determined that it would be more economical and efficient for

                                                                  28 the Estate to retain certain of the Debtor's former employees who had knowledge of the


                                                                       2870860.4                                          14                                 MOTION
                                                                 Case 2:20-bk-21022-BR      Doc 411
                                                                                                410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                    11:22:56          Desc
                                                                                            Main Document     Page 20
                                                                                                                   17 of 32
                                                                                                                         27



                                                                   1 Debtor's data and file maintenance processes. Accordingly, I caused the Second

                                                                   2 Operating Motion to be filed so that I could retain and pay certain of the Debtor's former

                                                                   3 employees, as well as pay the utilities and insurance so that these files and records could

                                                                   4 remain accessible [Docket No. 180]. On February 16, 2021, the Court entered an order

                                                                   5 granting the Second Operating Motion. A true and correct copy of the order granting the

                                                                   6 Second Operating Motion is attached as Exhibit "2."

                                                                   7           5.   Since the order was entered granting the Second Operating Motion, I have

                                                                   8 continued to rely on certain former employees of the Debtor, who have helped me and

                                                                   9 my field agent more efficiently navigate the Debtor's complicated file and record system.

                                                                  10           6.     I have been collecting information as to the Debtor's bank accounts. To

                                                                  11 date, I have identified that the Debtor maintained accounts at a minimum of five banks.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 The accounts include: (1) general firm accounts; (2) those labeled as client trust accounts
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 whether or not they truly are such; (3) State Bar of California IOLTA accounts; (4) about

                                                                  14 100 minors blocked accounts at Citizen Business Bank; and (5) a blocked settlement

                                                                  15 account at Citibank. As of this date, these are the only accounts I have been able to

                                                                  16 identify.

                                                                  17           7.   Specifically, I have determined that in addition to deposit and operating

                                                                  18 accounts, the Debtor maintained the following accounts at the following banks:

                                                                  19                       i.     Citizens Business Bank – blocked minor accounts, IOLTA

                                                                  20                              (State Bar Trust Accounts) and a trust account for the benefit

                                                                  21                              of four clients;

                                                                  22                       ii.    Torrey Pines Bank – minors accounts; and

                                                                  23                       iii.   Citibank – a blocked settlement account.

                                                                  24           8.   I have also determined that the Debtor maintained small IOLTA accounts at

                                                                  25 Nano Bank, Wells Fargo Bank and U.S. Bank. These bank accounts have since been

                                                                  26 closed, either by the bank after learning of the Debtor's case or at my request because

                                                                  27 the bank would not change the signatory. The funds from these accounts are separately

                                                                  28 identified and have been placed in a segregated account under my control.


                                                                       2870860.4                                     15                                   MOTION
                                                                 Case 2:20-bk-21022-BR       Doc 411
                                                                                                 410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                     11:22:56          Desc
                                                                                             Main Document     Page 21
                                                                                                                    18 of 32
                                                                                                                          27



                                                                   1           9.    My investigation as to whether other bank accounts exist is ongoing.

                                                                   2           10.   If I later discover any minors blocked accounts, I am informed and believe

                                                                   3 that neither the Debtor nor the Estate has any interest in these accounts. Rather, the

                                                                   4 Debtor was and the Estate is obligated to (1) sign off on the delivery of the funds in the

                                                                   5 account to the beneficiary when the beneficiary turns 18 and (2) account for the income

                                                                   6 earned on the accounts on its tax returns, notwithstanding that the interest income inures

                                                                   7 to the benefit of the beneficiary.

                                                                   8           11.   Regarding any newly discovered IOLTA, settlement blocked, and/or other

                                                                   9 trust bank accounts, I will ensure that the amount of my bond is sufficient to cover the

                                                                  10 amounts in these accounts.

                                                                  11           12.   In my business judgment and for the reasons set forth in the Motion, I
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 believe operating the Debtor's business on a limited basis as set forth in the Motion is in
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 the best interest of the Estate and promotes orderly liquidation of the Estate's assets.

                                                                  14           I declare under penalty of perjury under the laws of the United States of America

                                                                  15 that the foregoing is true and correct.

                                                                  16                             16th day of June, 2021, at Los Angeles, California.
                                                                               Executed on this ____

                                                                  17

                                                                  18
                                                                                                                     Elissa D. Miller
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2870860.4                                    16                                      MOTION
Case 2:20-bk-21022-BR   Doc 411
                            410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                11:22:56   Desc
                        Main Document     Page 22
                                               19 of 32
                                                     27




                 EXHIBIT "1"
                                         Case 2:20-bk-21022-BR                              Doc 411
                                                                                                410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                    11:22:56                       Desc
                                                                                            Main Document     Page 23
                                                                                                                   20 of 32
                                                                                                                         27
                                                                 Case 2:20-bk-21022-BR       Doc 235 Filed 03/02/21 Entered 03/02/21 15:30:53               Desc
                                                                                               Main Document Page 1 of 2



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296                       FILED & ENTERED
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com                                          MAR 02 2021
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626                                 CLERK U.S. BANKRUPTCY COURT
                                                                     Telephone: 714 445-1000                                      Central District of California
                                                                                                                                  BY toliver    DEPUTY CLERK
                                                                   6 Facsimile:    714 445-1002
                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      ORDER GRANTING MOTION FOR
                                                                  14                                            ORDER AUTHORIZING CHAPTER 7
                                                                                                                TRUSTEE TO OPERATE THE
                                                                  15                                            BUSINESS OF THE DEBTOR ON A
                                                                                                                LIMITED BASIS PURSUANT TO 11
                                                                  16                                            U.S.C. § 721 AND MAINTAIN CURRENT
                                                                                                                STATUS OF CERTAIN TRUST
                                                                  17                                            ACCOUNTS AND FOR OTHER RELIEF

                                                                  18                                                  [No Hearing Requested Pursuant to
                                                                                                                      Local Bankruptcy Rule 9013-1(o)]
                                                                  19
                                                                  20
                                                                  21           On February 2, 2021, Elissa D. Miller, the Chapter 7 Trustee for the bankruptcy

                                                                  22 estate of Girardi Keese, filed and served the Motion for Order Authorizing Chapter 7
                                                                  23 Trustee to Operate the Business of the Debtor on a Limited Basis Pursuant to 11 U.S.C.
                                                                  24 § 721 and Maintain Current Status of Certain Trust Accounts and for Other Relief [Docket
                                                                  25 No. 156] (the "Motion"), and notice of the Motion [Docket No. 157] (the "Notice"). No
                                                                  26 opposition to or request for hearing on the Notice or the Motion was filed or served.

                                                                  27 Having reviewed the Notice and the Motion and the papers filed in support thereof,
                                                                  28 service being proper, and good cause appearing therefrom:


                                                                       2858303.3                                     1                                             ORDER

                                                                                                                                                          EXHIBIT "1"
                                          Case 2:20-bk-21022-BR                            Doc 411
                                                                                               410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                   11:22:56                   Desc
                                                                                           Main Document     Page 24
                                                                                                                  21 of 32
                                                                                                                        27
                                                                 Case 2:20-bk-21022-BR      Doc 235 Filed 03/02/21 Entered 03/02/21 15:30:53           Desc
                                                                                              Main Document Page 2 of 2



                                                                   1           IT IS ORDERED that:
                                                                   2           1.   The Motion is granted;

                                                                   3           2.   The Trustee is authorized, for a period of six months from the date the

                                                                   4 Trustee accepted her appointment on January 13, 2021, to operate the business of the
                                                                   5 Debtor on a limited basis as detailed in the Motion, including, but not limited to, issuing
                                                                   6 checks to clients, co-counsel, and/or referral attorneys, upon the Trustee's confirmation of
                                                                   7 proper amounts;

                                                                   8           3.   The IOLTA accounts, the minors blocked accounts and the settlement

                                                                   9 blocked accounts are authorized to remain open at the current banks where the accounts

                                                                  10 are held, subject to the conditions set forth in the Motion;

                                                                  11           4.   The Trustee is authorized to be the sole signatory on the IOLTA accounts,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 the settlement blocked accounts, and any other account where the bank requires this
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 court's order to change the signatory and the banks shall comply with the Trustee's
                                                                  14 change of signatory requests; and

                                                                  15           5.   The Trustee is authorized to delegate the authority for the release of funds

                                                                  16 in the minors blocked accounts to the banks where the accounts are held, the banks are
                                                                  17 authorized to release the funds without the Trustee's signature subject to the banks'

                                                                  18 receipt of proper documentation from the beneficiary, and the Trustee is excused from

                                                                  19 posting a bond for the funds held in such minors blocked accounts; or alternatively, the
                                                                  20 Trustee is authorized to sign off on the liquidation of the account upon receipt of proper
                                                                  21 documentation from the beneficiary.

                                                                  22                                                    ###
                                                                  23
                                                                  24 Date: March 2, 2021
                                                                  25
                                                                  26

                                                                  27
                                                                  28


                                                                       2858303.3                                    2                                       ORDER

                                                                                                                                                      EXHIBIT "1"
Case 2:20-bk-21022-BR   Doc 411
                            410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                11:22:56   Desc
                        Main Document     Page 25
                                               22 of 32
                                                     27




                 EXHIBIT "2"
                                Case 2:20-bk-21022-BR                                    Doc 411
                                                                                             410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                 11:22:56                    Desc
                                                                                         Main Document     Page 26
                                                                                                                23 of 32
                                                                                                                      27
                                                                 Case 2:20-bk-21022-BR    Doc 194 Filed 02/16/21 Entered 02/16/21 18:35:04            Desc
                                                                                            Main Document Page 1 of 3



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296                 FILED & ENTERED
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com                                    FEB 16 2021
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626                           CLERK U.S. BANKRUPTCY COURT
                                                                     Telephone: 714 445-1000                                Central District of California
                                                                                                                            BY fortier    DEPUTY CLERK
                                                                   6 Facsimile: 714 445-1002
                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      ORDER GRANTING MOTION FOR
                                                                  14                                            ORDER AUTHORIZING CHAPTER 7
                                                                                                                TRUSTEE TO OPERATE THE
                                                                  15                                            BUSINESS OF THE DEBTOR ON A
                                                                                                                LIMITED BASIS PURSUANT TO 11
                                                                  16                                            U.S.C. § 721 PURSUANT TO CASH
                                                                                                                COLLATERAL STIPULATION AND
                                                                  17                                            BUDGET AND TO RETAIN AND PAY
                                                                                                                DEBTOR'S FORMER EMPLOYEES AS
                                                                  18                                            INDEPENDENT CONTRACTORS IN
                                                                                                                ACCORDANCE THEREWITH
                                                                  19
                                                                  20                                             Date:    February 16, 2021
                                                                                                                 Time:    2:00 p.m.
                                                                  21                                             Ctrm.:   1668 via ZoomGov
                                                                                                                          255 E. Temple Street
                                                                  22                                                      Los Angeles, CA 90012
                                                                  23                                             Web Address:
                                                                                                                 https://cacb.zoomgov.com/j/1604415586
                                                                  24                                             Meeting ID:    1604415586
                                                                                                                 Password:      123456
                                                                  25                                             Telephone:     (669) 254-5252 (San Jose)
                                                                                                                                (646) 828-7666 (New York)
                                                                  26
                                                                  27
                                                                  28


                                                                       2856531.1                                 1                           OPERATING ORDER

                                                                                                                                                  EXHIBIT "2"
                                         Case 2:20-bk-21022-BR                                   Doc 411
                                                                                                     410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                         11:22:56                          Desc
                                                                                                 Main Document     Page 27
                                                                                                                        24 of 32
                                                                                                                              27
                                                                 Case 2:20-bk-21022-BR           Doc 194 Filed 02/16/21 Entered 02/16/21 18:35:04                    Desc
                                                                                                   Main Document Page 2 of 3



                                                                   1             On February 16, 2021, at 2:00 p.m., the above-captioned Court held a hearing on

                                                                   2 the Motion for Order Authorizing Chapter 7 Trustee to Operate the Business of the
                                                                   3 Debtor on a Limited Basis Pursuant to 11 U.S.C. § 721 Pursuant To Cash Collateral

                                                                   4 Stipulation And Budget And To Retain And Pay Debtor's Former Employees As
                                                                   5 Independent Contractors In Accordance Therewith (the "Motion")1 [Docket No. 180] filed
                                                                   6 by Elissa D. Miller, the Chapter 7 Trustee (the "Trustee") for the bankruptcy estate (the
                                                                   7 "Estate") of Girardi Keese. Appearances were as noted on the Court's record. Having

                                                                   8 considered the Motion and the pleadings, declarations, and exhibits filed in support

                                                                   9 thereof and opposition thereto, and the statements and arguments of counsel on the

                                                                  10 record at the hearing on the Motion, finding that notice and service of the Motion were
                                                                  11 proper and that no further notice be given, and finding good cause for the relief requested
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 in the Motion,
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13             IT IS HEREBY ORDERED that:

                                                                  14             1.      The Motion is GRANTED;
                                                                  15             2.      The Trustee is authorized pursuant to 11 U.S.C. § 721, for a period of six

                                                                  16 months from the date the Trustee accepted her appointment on January 13, 2021, to

                                                                  17 operate the business of the Debtor on a limited basis as detailed in the Motion without
                                                                  18 prejudice to the Trustee's right to request an extension from the Court;

                                                                  19             3.      The Trustee is authorized to retain and pay on a weekly basis the W-9
                                                                  20 employees identified in the Motion and such other W-9 employees as the Trustee

                                                                  21
                                                                  22
                                                                  23

                                                                  24
                                                                  25

                                                                  26
                                                                  27
                                                                           1     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                                                  28   Motion.



                                                                       2856531.1                                              2                              OPERATING ORDER

                                                                                                                                                                    EXHIBIT "2"
                                          Case 2:20-bk-21022-BR                                Doc 411
                                                                                                   410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                                                                       11:22:56               Desc
                                                                                               Main Document     Page 28
                                                                                                                      25 of 32
                                                                                                                            27
                                                                 Case 2:20-bk-21022-BR         Doc 194 Filed 02/16/21 Entered 02/16/21 18:35:04        Desc
                                                                                                 Main Document Page 3 of 3



                                                                   1 requires to perform the services contemplated by the Motion, so long as the total amount

                                                                   2 paid is within the amount projected in the Budget plus any Court-authorized variance; and
                                                                   3

                                                                   4           4.The Trustee is authorized to pay insurance, utilities, bond fees and other
                                                                   5 necessary costs as set forth in the Motion and in accordance with the Budget plus any
                                                                   6 Court-authorized variance.
                                                                   7                                               ###

                                                                   8

                                                                   9

                                                                  10
                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14
                                                                  15

                                                                  16

                                                                  17
                                                                  18

                                                                  19
                                                                  20

                                                                  21
                                                                  22
                                                                  23

                                                                  24 Date: February 16, 2021
                                                                  25

                                                                  26
                                                                  27
                                                                  28


                                                                       2856531.1                                     3                           OPERATING ORDER

                                                                                                                                                      EXHIBIT "2"
       Case 2:20-bk-21022-BR                      Doc 411
                                                      410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                          11:22:56                                       Desc
                                                  Main Document     Page 29
                                                                         26 of 32
                                                                               27



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER AUTHORIZING CHAPTER 7
TRUSTEE TO: (A) OPERATE THE BUSINESS OF THE DEBTOR ON A LIMITED BASIS PURSUANT TO 11 U.S.C. § 721;
AND (B) MAINTAIN CURRENT STATUS OF ANY NEWLY DISCOVERED TRUST ACCOUNTS MEMORANDUM OF POINTS
AND AUTHORITIES; DECLARATION OF ELISSA D. MILLER IN SUPPORT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 18, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 18, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 18, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 411
                                                      410 Filed 06/18/21 Entered 06/18/21 11:38:29
                                                                                          11:22:56                                       Desc
                                                  Main Document     Page 30
                                                                         27 of 32
                                                                               27




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 411 Filed 06/18/21 Entered 06/18/21 11:38:29                                       Desc
                                                  Main Document     Page 31 of 32



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF OPPORTUNITY TO REQUEST A HEARING
ON MOTION FOR ORDER AUTHORIZING CHAPTER 7 TRUSTEE TO: (A) OPERATE THE BUSINESS OF THE DEBTOR
ON A LIMITED BASIS PURSUANT TO 11 U.S.C. § 721; AND (B) MAINTAIN CURRENT STATUS OF ANY NEWLY
DISCOVERED TRUST ACCOUNTS MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF ELISSA D.
MILLER IN SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 17, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 18, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 18, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 411 Filed 06/18/21 Entered 06/18/21 11:38:29                                       Desc
                                                  Main Document     Page 32 of 32




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
